DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the surfactant excipient" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The term “surfactant excipient” isn’t introduced until claim 33 and claim 34 depends from claim 30.
Claim 35 recites the limitation "the excipient" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The term “excipient” isn’t introduced until claim 30 and claim 35 depends on claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-14, 16-19 and 21-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau et al (US PGPub 2012/0122076).	Regarding Claim 1, Lau et al teaches a method of producing a concentrated protein purification intermediate comprising: determining concentrations of a protein purification intermediate in-real time using in situ Raman spectroscopy while concentrating the protein purification intermediate (see [0126] and [0140]); and adjusting parameters (such that biological solutions are adjusted) of the concentrating step (through the use of a feedback control system) in-real time to obtain the concentrated protein purification intermediate and/or final concentrated pool (through the use of  feedback control for adjustments)(see [0141] and [0147]).
Regarding Claim 2, Lau et al teaches that the concentrated protein product has a concentration of 5 mg/mL to 300 mg/mL (specifically wherein the range of 0 to 150 mg/ml can be analyzed) (see [0138]).
Regarding Claim 3, Lau et al teaches that the concentration of the protein purification intermediate is at least 50 mg/mL (specifically wherein the range of 0 to 150 mg/ml can be analyzed) (see [0138]).

Regarding Claim 6, Lau et al teaches that the protein purification intermediate is harvested from a bioreactor or from a fed-batch culture (see [0170] and [0185]-[0186]).
Regarding Claim 7, Lau et al teaches that the concentration of the protein purification intermediate occurs continuously in real time (see [0103]-[0104]). 
Regarding Claim 8, Lau et al teaches that the quantifying of protein concentration is performed in intervals from 30 seconds to 12 minutes (see [0010], [0119] and [0126]).
Regarding Claim 9, Lau et al teaches that the protein purification intermediate is an antibody or antigen binding fragment (see [0058], [0106], [0109] or [0146]), or a recombinant protein (see [0092]). 
Regarding Claim 10, Lau et al teaches that spectral data is collected at one or more wavenumber ranges selected from the group consisting of 977-1027 cm-1, 1408-1485 cm-1, 1621-1711 cm-1, 2823-3046 cm-1, and combinations thereof (specifically 800 – 1700 cm-1) (see [0032] and Figure 20). 
Regarding Claim 11, Lau et al teaches a method of producing a protein purification intermediate comprising: independently performing Raman Spectroscopy analysis on a plurality of protein purification intermediates to produce a universal (calibration) model capable of quantifying any one of the plurality of protein purification intermediates (see [0127] and [0133]-[0135]); determining concentrations of a protein purification intermediate using in situ Raman spectroscopy with the universal model during concentration of the protein purification intermediate (see [0135], [0140] and [0181]); and producing the concentrated protein purification intermediate  (the purified 
Regarding Claim 12, Lau et al teaches that the model is produced using Partial Least Squares Regression Analysis of raw spectral data and offline protein concentration data (see [0134] and [0166]).
Regarding Claim 13, Lau et al teaches performing a normalization technique (see [0165]) or point-smoothing (see [0165]) on the Raman spectroscopy data.
Regarding Claim 14, Lau et al teaches that the normalization technique comprises standard normal variate (see [0127]). 
Regarding Claims 16-17, Lau et al teaches that the model provides predicted protein concentration values with <5% (specifically less than 3%) error compared to off-line protein concentration values (see [0166], which discloses an error rate less than 2%).
Regarding Claim 18, Lau et al teaches that the concentrated protein product has a concentration of 5 mg/mL to 300 mg/mL (specifically wherein the range of 0 to 150 mg/ml can be analyzed) (see [0138]).
Regarding Claim 19, Lau et al teaches that the concentration of the protein purification intermediate is at least 100 mg/mL (specifically wherein the range of 0 to 150 mg/ml can be analyzed) (see [0138]).
Regarding Claim 21, Lau et al teaches that the protein purification intermediate is concentrated using ultrafiltration or buffer exchange (see [0093] and [0096]). 

Regarding Claim 23, Lau et al teaches that the concentration of the protein purification intermediate occurs continuously in real time (see [0103]-[0104]).
Regarding Claim 24, Lau et al teaches that the quantifying of protein concentration is performed in intervals from 30 seconds to 12 minutes (see [0010], [0119] and [0126]).
Regarding Claim 25, Lau et al teaches that the protein purification intermediate is an antibody or antigen binding fragment (see [0058], [0106], [0109] or [0146]), or a recombinant protein (see [0092]).
Regarding Claim 26, Lau et al teaches the protein purification intermediate product (which is a biologic product) produced according to claim 1 (see [0142]-[0143]).
Regarding Claims 27-28, Lau et al teaches a method of monitoring and controlling critical quality attributes (such as protein concentration) in a protein purification intermediate during downstream protein purification processing (see [0093] and [0138]) comprising: quantifying one or more critical quality attributes (protein concentration) in the protein purification intermediate using in situ Raman spectroscopy (see [0138] and [0140]); and adjusting the one or more critical quality attributes (the protein concentration) in the protein purification intermediate to match predetermined critical quality attribute levels (through the use of  feedback control for adjustments)(see [0141] and [0147]).
Regarding Claim 29, Lau et al teaches that the protein purification intermediate is concentrated using ultrafiltration or buffer exchange (see [0093] and [0096]). 

Regarding Claim 31, Lau et al teaches that the excipient comprises a buffer excipient (see [0136]).
Regarding Claim 32, Lau et al teaches that the excipient may be selected from a citrate, Tris, acetate, L-arginine, or histidine compound (see [0136]). 
Regarding Claims 33-34, Lau et al teaches that the excipient comprises a surfactant excipient such as polysorbate 80 (see [0136]).
Claims 1-3, 5-9, 11-14, 16-19 and 21-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramasubramanyan et al (US PGPub 2012/0123688).
Regarding Claim 1, Ramasubramanyan et al teaches a method of producing a concentrated protein purification intermediate comprising: determining concentrations of a protein purification intermediate in-real time using in situ Raman spectroscopy while concentrating the protein purification intermediate (see [0053] and [0099]) and adjusting parameters (wherein the method provides the ability to monitor and control protein--
Regarding Claim 2, Ramasubramanyan et al teaches that the concentrated protein product has a concentration of 5 mg/mL to 300 mg/mL (specifically wherein the range of 0 to 150 mg/ml can be analyzed) (see [0051]).
Regarding Claim 3, Ramasubramanyan et al teaches that the concentration of the protein purification intermediate is at least 50 mg/mL (specifically wherein the range of 0 to 150 mg/ml can be analyzed) (see [0051]).
Regarding Claim 5, Ramasubramanyan et al teaches that the protein purification intermediate is concentrated using ultrafiltration or buffer exchange (see [0025] and [0051]). 
Regarding Claim 6, Ramasubramanyan et al teaches that the protein purification intermediate is harvested from a bioreactor or from a fed-batch culture (see [0105]-[0106]).
Regarding Claim 7, Ramasubramanyan et al teaches that the concentration of the protein purification intermediate occurs continuously in real time (see [0046]).  
Regarding Claim 8, Ramasubramanyan et al teaches that the quantifying of protein concentration is performed in intervals from 30 seconds to around 3 minutes (see [0068] and [0099]).

Regarding Claim 11, Ramasubramanyan et al teaches a method of producing a protein purification intermediate comprising: independently performing Raman Spectroscopy analysis on a plurality of protein purification intermediates to produce a universal (calibration) model capable of quantifying any one of the plurality of protein purification intermediates (see [0052] and [0074]) determining concentrations of a protein purification intermediate using in situ Raman spectroscopy with the universal model during concentration of the protein purification intermediate ([0050]-[0051], [0059] and [0065]); and producing the concentrated protein purification intermediate  (the biologic product) when the concentrated protein purification intermediate reaches a predetermined concentration or the final concentrated pool target (see [0054]-[0056], [0087] and [0091]).
Regarding Claim 12, Ramasubramanyan et al teaches that the model is produced using Partial Least Squares Regression Analysis of raw spectral data and offline protein concentration data (see [0006], [0075] and [0081]).
Regarding Claim 13, Ramasubramanyan et al teaches performing a normalization technique (see [0080]) or point-smoothing (see [0080]) on the Raman spectroscopy data.
Regarding Claim 14, Ramasubramanyan et al teaches that the normalization technique comprises standard normal variate (see [0069]). 

Regarding Claim 18, Ramasubramanyan et al teaches that the concentrated protein product has a concentration of 5 mg/mL to 300 mg/mL (specifically wherein the range of 0 to 150 mg/ml can be analyzed) (see [0051]).
Regarding Claim 19, Ramasubramanyan et al teaches that the concentration of the protein purification intermediate is at least 50 mg/mL (specifically wherein the range of 0 to 150 mg/ml can be analyzed) (see [0051]).
Regarding Claim 21, Ramasubramanyan et al teaches that the protein purification intermediate is concentrated using ultrafiltration or buffer exchange (see [0025] and [0051]). 
Regarding Claim 22, Ramasubramanyan et al teaches that the protein purification intermediate is harvested from a bioreactor or from a fed-batch culture (see [0105]-[0106]).
Regarding Claim 23, Ramasubramanyan et al teaches that the concentration of the protein purification intermediate occurs continuously in real time (see [0046]).  
Regarding Claim 24, Ramasubramanyan et al teaches that the quantifying of protein concentration is performed in intervals from 30 seconds to around 3 minutes (see [0068] and [0099]).

Regarding Claim 26, Ramasubramanyan et al teaches the protein purification intermediate product (which is a biologic product) produced according to claim 1 (see [0054]-[0056]).
Regarding Claims 27-28, Lau et al teaches a method of monitoring and controlling critical quality attributes (such as protein concentration) in a protein purification intermediate during downstream protein purification processing (see [0051], [0054] and [0055]) comprising: quantifying one or more critical quality attributes (protein concentration) in the protein purification intermediate using in situ Raman spectroscopy (see [0051] and [0059]) and adjusting the one or more critical quality attributes (the protein concentration) in the protein purification intermediate to match predetermined critical quality attribute levels (through the use of  feedback control for adjustments)(see [0054]-[0055] and [0060]).
Regarding Claim 29, Ramasubramanyan et al teaches that the protein purification intermediate is concentrated using ultrafiltration or buffer exchange (see [0025] and [0051]). 
Regarding Claim 30, Ramasubramanyan et al teaches a method for monitoring and controlling the levels of excipients in harvested cell culture fluid and/or protein purification intermediate during downstream purification (see [0048] and [0051]) comprising: determining concentrations of the excipients in-real time using in situ Raman spectroscopy while purifying the cell culture fluid or protein purification 
Regarding Claim 31, Ramasubramanyan et al teaches that the excipient comprises a buffer excipient (see [0048]).
Regarding Claim 32, Ramasubramanyan et al teaches that the excipient may be selected from a citrate, Tris, acetate, L-arginine, or histidine compound ([0005] and [0048]).
Regarding Claims 33-34, Ramasubramanyan et al teaches that the excipient comprises a surfactant excipient such as polysorbate 80 (see [0048]).
Regarding Claim 35, Ramasubramanyan et al teaches that the excipient comprises polyethylene glycol (PEG) (see [0005]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al as applied to claims 1 and 11 above, and further in view of Ramasubramanyan et al (US PGPub 20150110799), hereinafter referred to as Ramasubramanyan ‘799
Regarding Claims 4 and 20, Lau et al does not explicitly disclose that the concentration of the protein purification intermediate is at least 150 mg/mL. 
However, Ramasubramanyan ‘799 teaches providing preparations and formulations comprising the low AR compositions of the invention. It should be understood that any of the antibodies and antibody fragments described herein, including antibodies and antibody fragments having any one or more of the structural and functional features described in detail throughout the application, may be formulated or prepared as described below (such as through a Raman spectroscopy and purification process (see [0455]) similar to that described in Lau et al) (see [0536]). In addition, Ramasubramanyan ‘799 teaches that the formulations of the low AR compositions of the invention comprise an antibody in a concentration resulting in a w/v appropriate for a desired dose. The antibody may be present in the formulation at a concentration of about 1 mg/ml to about 500 mg/ml, e.g., at a concentration of at least 1 mg/ml, at least 5 mg/ml, at least 10 mg/ml, at least 15 mg/ml, at least 20 mg/ml, at least 25 mg/ml, at least 30 mg/ml, at least 35 mg/ml, at least 40 mg/ml, at least 45 mg/ml, at 
Regarding Claim 35, Lau et al does not teach that the excipient comprises polyethylene glycol. 
However, in the analogous art of  low acidic species (AR) compositions comprising a protein, e.g., an antibody, or antigen-binding portion thereof, and methods, e.g., cell culture and/or protein purification methods, for producing such low AR compositions. Ramasubramanyan ‘799 teaches that the formulations of the low AR compositions of the invention may be prepared for storage by mixing the antibody having the desired degree of purity with optional physiologically acceptable carriers, excipients or stabilizers, such as PEG (see [0544]). Furthermore, Ramasubramanyan ‘799 teaches that PEG can be added to modulate the partitioning behavior to achieve the separation efficiency and/or yield (see [0512]). It would have been obvious to one of ordinary skill in the art to have the excipient of Lau et al comprise PEG for the benefit of providing the excipient with a stabilizer and also to modulate the partitioning behavior to achieve the separation efficiency and/or yield.
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanyan et al (US PGPub 2012/0123688) as applied to claims 1 and 11 above, and further in view of Ramasubramanyan et al (US PGPub 2015/0110799), hereinafter referred to as Ramasubramanyan ‘799
Regarding Claims 4 and 20, Ramasubramanyan et al does not explicitly disclose that the concentration of the protein purification intermediate is at least 150 mg/mL. 
However, in the analogous art of  low acidic species (AR) compositions comprising a protein, e.g., an antibody, or antigen-binding portion thereof, and methods, e.g., cell culture and/or protein purification methods, for producing such low AR compositions, Ramasubramanyan ‘799 teaches providing preparations and formulations comprising the low AR compositions of the invention. It should be understood that any of the antibodies and antibody fragments described herein, including antibodies and antibody fragments having any one or more of the structural and functional features .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanyan et al as applied to claim 1 above, and further in view of Moretto et al (US PGPub 2018/0291329). 
Regarding Claim 10, Ramasubramanyan et al does not explicitly disclose that the spectral data is collected at one or more wavenumber ranges selected from the group consisting of 977-1027 cm-1, 1408-1485 cm-1, 1621-1711 cm-1, 2823-3046 cm-1, and combinations thereof.
In the analogous art of process analytical technology with respect to biotherapeutic protein production processes and products, Moretto et al teaches a protein production process which involves concentrated protein purification in which the process is performed (see abstract and [0003]) and wherein the application relates to cell culture methods and systems for improving cell culture performance (e.g., increasing the viable cell density, increasing the duration of the cell culture, increasing .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al as applied to claim 13 above, and further in view of Czeterko et al (US PGPub 2019/0112569).
Regarding Claim 15, Lau et al does not teach that the point-smoothing comprises 1st derivative with 21cm-1 smoothing.
However, in the analogous art of in situ Raman spectroscopy purification processes, Czeterko et al teaches that raw spectral data obtained by in situ Raman -1 point smoothing, and normalization, such as Standard Normal Variate (SNV) normalization (see [0042]). It would have been obvious to one of ordinary skill in the art to utilize 21 cm-1 point smoothing since it is known that the raw spectral data may be pretreated with any type of point smoothing technique or normalization technique in order to remove any varying baselines (see [0042] of Czeterko et al). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanyan  et al as applied to claim 13 above, and further in view of Czeterko et al (US PGPub 2019/0112569).
Regarding Claim 15, Ramasubramanyan  et al does not teach that the point-smoothing comprises 1st derivative with 21cm-1 smoothing.
However, in the analogous art of in situ Raman spectroscopy purification processes, Czeterko et al teaches that raw spectral data obtained by in situ Raman spectroscopy may be compared to offline measurements of the particular process variable to be monitored or controlled (for example, offline nutrient concentration measurements) in order to correlate the peaks within the spectral data to the process variable. For instance, if the process variable to be monitored or controlled is glucose concentration, offline glucose concentration measurements may be used to determine which spectral regions exhibit the glucose signal. The offline measurement data may be collected through any appropriate analytical method. Additionally, any type of multivariate software package, for example, SIMCA 13 (MKS Data Analytic Solutions, Umea, Sweden), may be used to correlate the peaks within the raw spectral data to offline measurements of the particular process variable to be monitored or controlled. However, in some embodiments, it may be necessary to pretreat the raw spectral data with spectral filters to remove any varying baselines. For example, the raw spectral data may be pretreated with any type of point smoothing technique or normalization technique. Normalization may be needed to correct for any laser power variation and exposure time by the Raman analyzer. In one embodiment, the raw spectral data may be treated with point smoothing, such as 1st derivative with 21 cm-1 point smoothing, -1 point smoothing since it is known that the raw spectral data may be pretreated with any type of point smoothing technique or normalization technique in order to remove any varying baselines (see [0042] of Czeterko et al). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JENNIFER WECKER/Primary Examiner, Art Unit 1797